DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handcock (US 5892427 A) in view of Oshima (JP 2004014241 A). Foreign Reference and translation attached.
As to claim 1, Handcock discloses: A high-voltage high-power fuse (e.g., 5 kV; col. 4, lines 20-26 and 43-65; Fig. 2-3) configured for current transmission, wherein a direct voltage of the direct current and/or a rated voltage of the high voltage fuse is greater than 4 kV (e.g., 5 kV or above; col. 4, lines 20-26), wherein the high voltage fuse comprises: 
a fuse box 1 which is at least partially open at two end faces, 
at least one contact cap 2 is arranged at each end face of the fuse box, and 
at least one melting conductor 13 wound spirally around a melting conductor carrier 11, 12 (Fig. 3) within the fuse box, wherein the melting conductor carrier is star-shaped (see Fig. 3), has a hollow core and includes a plurality of points on the star that support the at least one melting conductor and wherein the DC current transmitted and/or the range of rated currents is greater than 5 A (e.g., 450 A; col. 4, line 42).  
Handcock does not explicitly disclose
the fuse configured for direct current transmission.
However, Oshima suggests:
a fuse is a practical (lines 147-152 on p. 4) conventional dc current cutoff technique for cutting off direct current transmission of up to 22 kV (lines 18-24 on p. 1; lines 147-152 on p. 4; translation) and that a DC current cutoff technique may be applied to a DC power supply system (lines 14-15; p. 1 of translation).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Handcock as further suggested by Oshima, e.g., providing:
the fuse configured for direct current transmission;
in order to provide a practical conventional dc current cutoff technique for cutting off direct current transmission of up to 22 kV and/or to provide a fuse for cutting off a DC power supply system.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 10, Handcock discloses: A system including at least one high-voltage fuse (e.g., 5 kV; col. 4, lines 20-26 and 43-65; Fig. 2-3) having a hollow, star-shaped melting conductor carrier 11, 12 (Fig. 3), that supports at least one wound melting conductor 13.
Handcock also suggests a current of up to 450 A (col. 4, line 42).  
Handcock does not explicitly disclose:
including a consumer configured to be supplied by direct current, wherein the direct current transmitted to the consumer can be protected by the high voltage fuse, wherein the power of the consumer is between 50 kW and 3000 MW.
However, Oshima suggests:
a fuse is a practical (lines 147-152 on p. 4) conventional dc current cutoff technique for cutting off direct current transmission of up to 22 kV (lines 18-24 on p. 1; lines 147-152 on p. 4; translation) and that a DC current cutoff technique may be applied to a DC power supply system (lines 14-15; p. 1 of translation).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Handcock as further suggested by Oshima, e.g., providing:
the system including a consumer (DC power supply system) configured to be supplied by direct current, wherein the direct current transmitted to the consumer can be protected by the high voltage fuse, wherein the power of the consumer is between 50 kW and 3000 MW (e.g., up to 425 A from Handcock multiplied by up to 22 kV from Oshima);
in order to provide a practical conventional dc current cutoff technique for cutting off direct current transmission of up to 22 kV and/or to provide a fuse for cutting off a DC power supply system.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 12, Handcock discloses: A high-voltage high-power fuse (e.g., 5 kV; col. 4, lines 20-26 and 43-65; Fig. 2-3) comprising:
a cylindrical fuse box 1 which is at least partially open on two ends, 
at least one contact cap 2 arranged on one end, 
at least a second contact cap 2 arranged on an opposite end, 
extinguishing sand 7 (col. 4, lines 26-28 and 51-52) within the fuse box, 
at least one hollow, star-shaped conductor carrier 11 (Fig. 3) within the fuse box, the carrier having a plurality of pointed protrusions, 
at least one melting conductor 13 wound around the conductor carrier, the plurality of pointed protrusions on the carrier supporting the at least one melting conductor, wherein the fuse is rated for greater than 5 A and 4 kV (col. 4, lines 20-26 and 42-65;).
Handcock does not explicitly disclose
wherein the fuse is rated for direct current.
However, Oshima suggests:
a fuse is a practical (lines 147-152 on p. 4) conventional dc current cutoff technique for cutting off direct current transmission of up to 22 kV (lines 18-24 on p. 1; lines 147-152 on p. 4; translation) and that a DC current cutoff technique may be applied to a DC power supply system (lines 14-15; p. 1 of translation).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Handcock as further suggested by Oshima, e.g., providing:
wherein the fuse is rated for direct current;
in order to provide a practical conventional dc current cutoff technique for cutting off direct current transmission of up to 22 kV and/or to provide a fuse for cutting off a DC power supply system.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 3, the obvious modification of Handcock in view of Oshima above discloses:
wherein the DC voltage of the direct current and/or the rated voltage of the high voltage fuse is greater than 5 kV (up to 22kV, lines 147-152 on p. 4; translation; Oshima), and/or is less than 150 kV.
As to claim 4, the obvious modification of Handcock in view of Oshima above discloses: 
wherein the minimum breaking current of the high voltage fuse is greater than 3 A (e.g., 450 A; col. 4, line 42; Handcock).
As to claim 6, the obvious modification of Handcock in view of Oshima above discloses: 
wherein the DC current transmitted and/or the range of rated currents is greater than 10 A (e.g., up to 450 A; col. 4, line 42; Handcock).
As to claim 7, the obvious modification of Handcock in view of Oshima above discloses: 
wherein the product of the direct current protected by the high voltage fuse and the direct voltage is greater than 5 kW (e.g., up to 450 A; col. 4, line 42; Handcock; and up to 22 kV - lines 18-24 on p. 1; lines 147-152 on p. 4; translation of Oshima).
As to claim 8, the obvious modification of Handcock in view of Oshima above discloses: 
wherein at least two melting conductors 13 (col.  4, lines 57-65; Handcock) are arranged in the fuse box and the fuse box includes an extinguishing sand 7 (col. 4, lines 26-28 and 51-52; Handcock).
As to claim 9, the obvious modification of Handcock in view of Oshima above discloses: 
wherein the direct current transmission is a medium voltage direct current transmission (MVDC) and/or high voltage direct current transmission (HVDC) (the high voltage fuse is capable of use in a high voltage direct current transmission of any kind) located in one or more of a decentralized supply network, a photovoltaic installation and/or a photovoltaic surface installation, a wind power installation, a wind park, an offshore wind park, and/or a medium voltage direct current transmission network.
Examiner notes that claim 1 merely requires the fuse “configured for direct current transmission”, which recites intended use without defining any structural limitation. Therefore it is given little patentable weight. See MPEP § 2114.
It has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
It has also been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Further, Applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the structure of Handcock in view of Oshima is considered capable of performing the cited intended use.
As to claims 11 and 13, the obvious modification of Handcock in view of Oshima above discloses: an auxiliary conductor within the hollow, star-shaped conductor carrier (high resistance wire coil; col. 4, lines 5-9 and 50-51; Handcock).
As to claim 14, the obvious modification of Handcock in view of Oshima above discloses: wherein the extinguishing sand 7 (col. 4, lines 26-28 and 51-52; Handcock) fills the fuse box.
As to claim 16, the obvious modification of Handcock in view of Oshima above does not explicitly disclose: wherein the at least one melting conductor is a silver strip.
However, Handcock suggests providing silver strips in order to provide conducting fuse elements (col. 4, lines 11-14).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Handcock in view of Oshima as further suggested by Handcock, e.g., providing:
wherein the at least one melting conductor is a silver strip;
in order to provide conducting fuse elements.
As to claim 18, the obvious modification of Handcock in view of Oshima above discloses: wherein one or more of the fuse is hermetically sealed and the fuse box includes an extinguishing sand 7 (col. 4, lines 26-28 and 51-52; Handcock) filling.
As to claim 19, the obvious modification of Handcock in view of Oshima above discloses: wherein an auxiliary conductor runs axially within the hollow, star-shaped conductor carrier (high resistance wire coil; col. 4, lines 5-9 and 50-51; Handcock).
As to claim 20, the obvious modification of Handcock in view of Oshima above discloses: wherein the auxiliary conductor is in parallel to the at least one melting conductor (5 extends generally parallel to the inner surface helical windings of 13; see Fig. 3; Handcock)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handcock (US 5892427 A) in view of Oshima (JP 2004014241 A) as applied to claim 1 above, and further in view of Krueger (US 4636765 A).
As to claim 15, the obvious modification of Handcock in view of Oshima above does not explicitly disclose: wherein the at least one melting conductor is wave-shaped or corrugated.
However Krueger discloses:
wherein the at least one melting conductor is wave-shaped or corrugated (claim 6);
in order to form bends of unpredictable cross-sectional areas where the fuse can blow and an arc formed at any one or more points therealong (claim 6).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Handcock in view of Oshima as further suggested by Krueger, e.g., providing:
herein the at least one melting conductor is wave-shaped or corrugated;
in order to form bends of unpredictable cross-sectional areas where the fuse can blow and an arc formed at any one or more points therealong.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handcock (US 5892427 A) in view of Oshima (JP 2004014241 A) as applied to claim 1 above, and further in view of Panaro (US 4367451 A).
As to claim 17, the obvious modification of Handcock in view of Oshima above does not explicitly disclose: wherein the at least one melting conductor is electrolytic copper.
However, Panaro discloses a fusible element of electrolytic copper (col. 2, lines 26-36);
in order to provide a desired fusing characteristic (e.g., voltage-drop/time relationship; as shown in Fig. 5).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Handcock in view of Oshima as further suggested by Panaro, e.g., providing:
wherein the at least one melting conductor is electrolytic copper;
in order to provide a melting conductor with a desired fusing characteristic.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 5, the allowability resides in the overall structure of the device as recited in the amended dependent claim 5, including all of the limitations of their base claims and intervening claims, and at least in part, because claim 5 recites the following limitations: 
“wherein the rated breaking capacity is greater than 1 kA.”
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/Examiner, Art Unit 2835